COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ensign Services, L.L.C. (f/k/a Fe Services, L.L.C.), Fe
                            Services Holdings Inc., and James Stewart v. Marc Jan
                            Levesconte

Appellate case number:      01-14-01026-CV

Trial court case number:    2009-04966

Trial court:                333rd District Court of Harris County

      Appellants, Ensign Services, LLC, f/k/a FE Services, L.L.C.; FE Services
Holdings, Inc.; and James Stewart, have filed an “Unopposed Motion for Pro Hac Vice
Admission of James M. Harris” and an “Unopposed Motion for Pro Hac Vice Admission
of Dawn R. Solowey.” Both motions were filed by attorney Robert J. Carty, Jr. Neither
James M. Harris nor Dawn R. Solowey has filed any motion with the Court.
       Pursuant to Rule XIX of the Rules Governing Admission to the Bar of Texas, if a
non-resident attorney seeks to participate in proceedings in Texas, “the non-resident
attorney shall file with the applicable Texas court a written, sworn motion requesting
permission to participate in a particular cause.” Among other requirements, the motion
must include statements regarding whether the non-resident attorney has been the subject
of any disciplinary actions and whether the attorney has been denied admission to the
courts of any State or to any federal court, and it must contain a statement that the non-
resident attorney is familiar with the State Bar Act, the State Bar Rules, and the Texas
Disciplinary Rules of Professional Conduct and that the attorney will abide by and
comply with the same.
       Appellants’ motions were not filed by the attorneys seeking to participate in this
appeal and are not sworn. Accordingly, we DENY appellants’ motions. Nevertheless,
we will consider any sworn motions for admission that comply with Rule XIX, are
accompanied by a motion filed by a resident practicing attorney, and are filed by the non-
resident attorneys seeking to participate in this appeal.
       It is so ORDERED.
Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually

Date: June 16, 2015